1
                          UNITED STATES DISTRICT COURT
2
                               DISTRICT OF NEVADA
3
                                     * * *
4
     STEVEN FLOYD VOSS,                       Case No. 3:18-cv-00057-HDM-VPC
5
                            Petitioner,
6         v.                                  ORDER
7    ISIDRO BACA, et al.,
8                          Respondents.
9
          This closed pro se habeas petition comes before the court on
10
     petitioner’s motion for rehearing and reconsideration of the order
11
     denying motion for relief from judgment pursuant to Fed. R. Civ.
12
     P. 60(b), or, in the alternative, for issuance of a certificate of
13
     appealability. (ECF Nos. 11 & 12).
14
          Petitioner initiated this action pursuant to 28 U.S.C. § 2241
15
     alleging that he was being unlawfully restrained in connection
16
     with Second Judicial District Court Case No. CR96P1581.         (See ECF
17
     No. 1 at 19). In his petition, petitioner argued that his detention
18
     was unlawful because the judgment of conviction in CR95P1581 was
19
     void and invalid due to the fact he had never been resentenced
20
     despite a state court ruling in postconviction proceedings that
21
     petitioner was entitled to a new sentencing hearing. This court
22
     concluded that petitioner had not shown the judgment of conviction
23
     in CR96P1581 was void, and thus as he was in custody pursuant to
24
     a state court judgment of conviction and had previously challenged
25
     the judgment of conviction in CR96P1581 in a federal case decided
26
     on the merits, the petition was second or successive and therefore
27
     required to be dismissed. (ECF No. 4).
28


                                          1
1         Following         the    court’s      decision,    the       petitioner            obtained

2    relief from the Nevada Court of Appeals, which found there was no

3    valid judgment of conviction in CR96P1581 and therefore ordered

4    the state court to resentence petitioner. Petitioner moved this

5    court for relief from judgment pursuant to Federal Rule of Civil

6    Procedure 60(b) because the state courts had recognized there was

7    no valid judgment of conviction in CR96P1581.                           The court denied

8    petitioner’s      motion       for    relief,     reasoning:           (1)    that       because

9    petitioner is currently serving a sentence of life without the

10   possibility of parole in another criminal case, he is not being

11   unlawfully detained; (2) that even if petitioner could assert a

12   claim based on the delay in his resentencing in CR96P1581, he would

13   have to show prejudice and that he could not do so; and (3) because

14   petitioner was actively litigating in the state courts whether

15   they had the authority to resentence him and the court would

16   abstain from interfering in those ongoing state court proceedings

17   pursuant to Younger v. Harris, 401 U.S. 37 (1971). (ECF No. 10).

18        Petitioner has now moved for reconsideration or, in the

19   alternative, for the grant of a certificate of appealability.                                For

20   the reasons that follow, petitioner’s motions will be denied.

21        “A   party       seeking    reconsideration        .     .    .    must       state    with

22   particularity         the    points   of    law   or   fact       that       the    court    has

23   overlooked       or    misunderstood.         Changes       in     legal           or   factual

24   circumstances that may entitle the movant to relief also must be

25   stated    with    particularity.”          L.R.   59-1.     Absent           highly      unusual

26   circumstances, the court should grant a motion for reconsideration

27   only where: (1) it is presented with newly discovered evidence;

28   (2) it has committed clear error or the initial decision was


                                                  2
1    manifestly unjust; or (3) there has been an intervening change in

2    controlling law. Nunes v. Ashcroft, 375 F.3d 805, 807 (9th Cir.

3    2004); Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890

4    (9th Cir. 2000); Sch. Dist. No. 1J, Multnomah County, Or. v.

5    ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “[M]otions for

6    reconsideration are not the proper vehicles for rehashing old

7    arguments and are not intended to give an unhappy litigant one

8    additional chance to sway the judge.” Sw. Circle Group, Inv. v.

9    Perini Bldg. Co., 2010 WL 4606999, at *1 (D. Nev. Nov. 5, 2010)

10   (internal      citations   and    punctuation     omitted).     Accordingly,    a

11   motion for reconsideration is properly denied where it presents no

12   new arguments. See Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th

13   Cir. 1985). At the same time, a motion for reconsideration “may

14   not be used to raise arguments or present evidence for the first

15   time when they could reasonably have been raised earlier in the

16   litigation.” Kona, 229 F.3d at 890.

17           Petitioner argues that the court’s order denying his Rule

18   60(b)    motion   for   relief    overlooked     or   misapprehended    several

19   facts.

20           First, petitioner asserts that the state court no longer has

21   jurisdiction to sentence him since he has expired all the sentences

22   imposed in the original judgment of conviction entered in CR96-

23   1581.    The   court    does   not     agree   that   the   state   courts   lack

24   jurisdiction to resentence him on this basis or that such would

25   result in Double Jeopardy violation.

26        Second, petitioner argues that he is in custody as a pretrial

27   detainee    in    CR96P1581.     The   court   has    already   considered    and

28


                                               3
1    addressed this argument in its prior order and will not revisit

2    the matter.

3            Third, petitioner asserts that the court need not abstain

4    pursuant to Younger because there are extraordinary circumstances,

5    namely the state court lacks jurisdiction to resentence him and

6    his speedy trial rights have been violated.           As previously noted,

7    the court disagrees that the state courts lack jurisdiction to

8    resentence petitioner. The court also disagrees that the facts of

9    the petition could establish a speedy trial violation.

10           Fourth, petitioner argues the court need not abstain because

11   the     state   courts   had   already   decided    that   they    have   the

12   jurisdiction to resentence him. However, the state court records

13   clearly reflect that this matter was still being litigated at the

14   time the court entered its order denying Rule 60(b) relief and is

15   still      being     litigated     as     of       this    date.          See

16   http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=54565

17   (last accessed July 17, 2019) (motion for rehearing pending).

18           Fifth, petitioner asserts that if this action is dismissed,

19   he will be without a remedy to challenge his judgment of conviction

20   because he will in all likelihood be sentenced to time served and

21   thus will not be able to file a petition while in “custody.”              The

22   court has already rejected this argument. Petitioner has had a

23   full and fair opportunity to challenge the judgment of conviction

24   in CR96P1581 in the state and federal courts and thus the dismissal

25   of this case will not deprive him of the opportunity to challenge

26   the judgment of conviction in CR96P1581.

27           Finally, petitioner argues that he is not being validly

28   detained because his life without parole sentence is not final; he


                                          4
1    argues that a second amended judgment of conviction was entered in

2    that case and is currently on appeal.          The court does not agree.

3    That petitioner is appealing the judgment of conviction in his

4    other case does not mean that he is being unlawfully detained in

5    that case -- now or at any point before now.

6         The court has further considered the arguments petitioner

7    has raised, with respect to whether they meet the standard for

8    issuance of a certificate of appealability, and concludes that

9    none does.     Accordingly, petitioner’s request for a certificate of

10   appealability will be denied.

11        In accordance with the foregoing, IT IS THEREFORE ORDERED

12   that petitioner’s motion for rehearing and reconsideration (ECF

13   Nos. 11 & 12) is DENIED.

14        IT   IS    FURTHER   ORDERED   that    petitioner’s   request   for   a

15   certificate of appealability is DENIED.

16        IT IS SO ORDERED.

17        DATED THIS 17th day of July, 2019.
18

19                                              HOWARD D. MCKIBBEN
                                                UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28


                                          5
